Exhibit 10.50

 

LOGO [g47047img01.jpg]

 

LOGO [g47047img02.jpg]

 

November 29, 2005

 

Ms. Lisa S. Licata

11504 Riveredge Road

Doswell, VA 23047

 

  Re: Employee Retention Agreement

 

Dear Lisa:

 

Cadmus Communications Corporation (the “Corporation”) considers it essential to
the best interests of its shareholders to foster the continuous employment of
its key management personnel and that of its direct and indirect subsidiaries
(collectively the “Cadmus Companies” or individually a “Cadmus Company”). In
this connection, the Board of Directors of the Corporation (the “Board”)
recognizes that the possibility of a change in control of the Corporation may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Cadmus
Companies’ management, including yourself, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Corporation.

 

In order to induce you to remain in the employ of the Cadmus Companies, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement (the “Agreement”) in the event your employment with the
Cadmus Companies is terminated under the circumstances described below
subsequent to a Change in Control (as defined in Section 2) of the Corporation.

 

1. Certain Definitions.

 

(a) “Change in Control Period” means the period commencing on the date hereof
and ending on the second anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each anniversary
of such date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), the Change in Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Corporation shall give
notice to you that the Change in Control Period shall not be so extended.

 

(b) “Effective Date” means the first date during the Change in Control Period
(as defined in Section 1(a)) on which a Change in Control occurs. Anything in
this Agreement to the contrary notwithstanding, if a Change in Control occurs
and if your employment with the Cadmus Companies is terminated prior to the date
on which the Change in Control occurs, and if it is reasonably demonstrated by
you that such termination of employment (i) was at the request of a third party
who has taken steps reasonably calculated to effect the Change in Control, or
(ii) otherwise arose in connection with or anticipation of the Change in
Control, then for all purposes of this Agreement the “Effective Date” shall mean
the date immediately prior to the date of such termination of employment.



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 2

 

(c) “Employment Period” means the period commencing on the Effective Date and
ending on the second anniversary of such date.

 

(d) “Date of Termination” means (i) if your employment with the Cadmus Companies
is terminated by the Corporation for Cause or is terminated by you for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if your employment with the Cadmus
Companies is terminated by the Corporation other than for Cause or Disability,
the Date of Termination shall be the date on which the Corporation notifies you
of such termination, and (iii) if your employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of your death or
the Disability Effective Date, as the case may be.

 

(e) “Termination” means a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated, and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date.

 

2. Change in Control. No benefits shall be payable hereunder unless there shall
have been a Change in Control of the Corporation, as set forth below. For
purposes of this Agreement, a “Change in Control” shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Cadmus Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Cadmus Voting Securities”).
Notwithstanding the foregoing, the following acquisitions shall not constitute a
Change in Control: (i) any acquisition directly from the Corporation, (ii) any
acquisition by the Corporation, (iii) any acquisition by, or benefit
distribution from, any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation,
(iv) any acquisition pursuant to any compensatory stock option, stock purchase
or other stock plan for employees, or (v) any acquisition pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii), and
(iii) of Subsection (c) of this Section 2 are satisfied; or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board
(with his predecessor thereafter ceasing to be a member); or

 

(c) Approval by the shareholders of the Corporation of the reorganization,
merger, or consolidation of the Corporation unless, following such
reorganization, merger, or consolidation, (i) more than 60% of the then
outstanding shares of common stock and the then outstanding voting securities of
the resulting corporation is then beneficially owned by all or substantially all
of the beneficial owners, respectively, of the Outstanding Cadmus Common Stock
and Outstanding Cadmus Voting Securities immediately prior to such
reorganization, merger, or consolidation, (ii) no Person (excluding (A) the
Corporation, (B) any employee benefit plan (or related trust) of the Corporation
or such corporation resulting



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 3

 

from such reorganization, merger, or consolidation, and (C) any Person
beneficially owning, immediately prior to such reorganization, merger, or
consolidation, 20% or more of the Outstanding Cadmus Common Stock or Outstanding
Cadmus Voting Securities, as the case may be) beneficially owns 20% or more of
the then outstanding shares of common stock or the combined voting power of the
then outstanding voting securities of the resulting corporation, and (iii) at
least a majority of the members of the board of directors of the resulting
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement providing for such reorganization, merger, or
consolidation; or

 

(d) Approval by the shareholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation, or (ii) the sale or other
disposition of all or substantially all of the assets of the Corporation other
than to a corporation with respect to which, following such sale or other
disposition, (A) more than 60% of the outstanding shares of common stock and the
then outstanding voting securities of such corporation is beneficially owned by
all or substantially all of the beneficial owners, respectively, of the
Outstanding Cadmus Common Stock and Outstanding Cadmus Voting Securities
immediately prior to such sale or disposition; (B) no Person (excluding (I) the
Corporation, (II) any employee benefit plan (or related trust) of the
Corporation or such corporation, and (III) any Person beneficially owning,
immediately prior to such sale or other disposition, 20% or more of the
Outstanding Cadmus Common Stock or Outstanding Cadmus Voting Securities, as the
case may be) beneficially owns 20% or more of the then outstanding shares of
common stock or the combined voting power of the then outstanding voting
securities of such corporation, and (C) at least a majority of the members of
the board of directors of such corporation were members of the Incumbent Board
at the time of the execution of the initial agreement providing for such sale or
other disposition of the assets of the corporation.

 

3. Employment Period. Except as provided in Section 4 below, the Corporation
hereby agrees to continue, or cause to be continued, your employment with the
Cadmus Companies for the Employment Period.

 

4. Termination of Employment.

 

(a) Your employment with the Cadmus Companies shall terminate automatically upon
your death during the Employment Period.

 

(b) If, as a result of your incapacity due to physical or mental illness (as
determined by the Corporation), you shall have been absent from the full-time
performance of your duties with the Cadmus Companies for six (6) consecutive
months (your “Disability”), the Cadmus Company by which you are then employed
may give you written notice of its intention to terminate your employment. In
such event, your employment with the Cadmus Companies shall terminate effective
on the 30th day after your receipt of such notice (the “Disability Effective
Date”), provided that within 30 days after your receipt of such notice you have
not returned to full-time performance of your duties.

 

(c) Your employment with the Cadmus Companies may be terminated by the
Corporation during the Employment Period with or without Cause. For purposes
hereof, “Cause” shall mean (i) the willful and continued failure by you to
substantially perform your duties with the Cadmus Companies (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a Notice of Termination
by you for Good Reason (as defined in Section 4(d)), after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, (ii) the willful engagement by you in
conduct which is demonstrably and materially injurious to the Cadmus Companies,
monetarily or otherwise, or (iii) your conviction of a felony involving



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 4

 

moral turpitude. For purposes of this subsection, no act, or failure to act, on
your part shall be deemed “willful” unless done, or omitted to be done, by you
not in good faith and without reasonable belief that your action or omission was
in the best interest of the Cadmus Companies.

 

(d) You may terminate your employment with the Cadmus Companies during the
Employment Period for any reason, including without limitation Good Reason. For
purposes of this Agreement, “Good Reason” shall mean:

 

(i) the assignment to you of any duties inconsistent with the position
(including status, offices, titles, and reporting requirements) or authority in
the Cadmus Companies that you held immediately prior to the Change in Control,
or a significant adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control;

 

(ii) a reduction by the Corporation in your annual salary as in effect on the
date hereof or as the same may be increased from time to time;

 

(iii) if your principal office location is at the Corporation’s principal
executive offices immediately prior to the Change in Control, the relocation of
the Corporation’s principal executive offices to a location outside the Richmond
Metropolitan Area, or if your principal office location is not at the
Corporation’s principal executive offices immediately prior to the Change in
Control, the Corporation’s requiring you to be based anywhere other than your
principal office location immediately prior to the Change in Control except for
required travel on the Cadmus Companies’ business to an extent substantially
consistent with your present business travel obligations;

 

(iv) except in the event of reasonable administrative delay, the failure by the
Cadmus Companies to pay to you any portion of your current compensation or to
pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Cadmus Companies within seven (7) days of
the date such compensation is due;

 

(v) the failure by the Cadmus Companies to continue in effect for you any
compensation plan in which you participate immediately prior to the Change in
Control that is material to your total compensation or any substitute plan
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Cadmus Companies to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, as it existed at
the time of the Change in Control;

 

(vi) the failure by the Cadmus Companies to continue to provide you with
benefits substantially similar to those enjoyed by you under any of the Cadmus
Companies’ life insurance, medical, health and accident, or disability plans in
which you were participating at the time of the Change in Control, the taking of
any action by any Cadmus Company which would directly or indirectly materially
reduce any of such benefits or deprive you of any material fringe benefit
enjoyed by you at the time of the Change in Control, or the failure by the
Cadmus Companies to provide you with the number of paid



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 5

 

vacation days to which you are entitled on the basis of years of service with
the Cadmus Companies in accordance with the normal vacation policy of the Cadmus
Company employing you in effect at the time of the Change in Control;

 

(vii) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

 

(viii) any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of
Subsection (e) hereof (and, if applicable, the requirements of Subsections
(b) and (c) hereof), which purported termination shall not be effective for
purposes of this Agreement.

 

For purposes of this subsection, any good faith determination of “Good Reason”
made by you shall be conclusive. In addition, your right to terminate your
employment pursuant to this subsection shall not be affected by your incapacity
due to physical or mental illness and your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder.

 

(e) Any purported termination of your employment with the Cadmus Companies by
the Corporation or by you shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.

 

5. Compensation upon Termination during the Employment Period. Following a
Change in Control, you shall be entitled to the following benefits upon
termination of your employment with the Cadmus Companies provided that such
termination occurs during the Employment Period:

 

(a) If your employment is terminated by reason of your death during the
Employment Period, this Agreement shall terminate without further obligations to
your legal representatives under this Agreement, other than for (i) payment of
your annual salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given and the amount, if any, of any bonus or
incentive compensation theretofore earned which has not yet been paid, and
(ii) all other amounts to which you are entitled under any compensation plan or
any other plan, policy, or arrangement of the Cadmus Companies, at the time such
payments are due.

 

(b) During any period that you fail to perform your full-time duties with the
Cadmus Companies as a result of incapacity due to physical or mental illness,
you shall continue to receive, until this Agreement is terminated pursuant to
Section 4(b) hereof, your annual salary at the rate in effect at the
commencement of any such period and the amount, if any, of any bonus or
incentive compensation earned during such period, together with all compensation
payable to you under any long-term disability plan maintained by the Cadmus
Companies in your name or for your benefit or other similar plan during such
period. Thereafter, your benefits shall be determined under the retirement,
insurance and other compensation programs of the Cadmus Companies in which you
participate in accordance with the terms of such programs; however, your receipt
of benefits under any long-term disability plan maintained by the Cadmus
Companies in your name or for your benefit will not be affected by your
termination under this Agreement.

 

(c) If, during the Employment Period, your employment with the Cadmus Companies
shall be terminated by the Corporation for Cause or by you other than for Good
Reason, you shall be entitled to your annual salary through the Date of
Termination at the rate in effect at the time Notice of Termination is



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 6

 

given and the amount, if any, of any bonus or incentive compensation theretofore
earned which has not yet been paid, plus all other amounts to which you are
entitled under any compensation plan of the Cadmus Companies at the time such
payments are due, and the Cadmus Companies shall have no further obligations to
you under this Agreement.

 

(d) If, during the Employment Period, your employment with the Cadmus Companies
shall be terminated by you for Good Reason or by the Corporation other than for
Cause, death, or Disability, then you shall be entitled to the benefits provided
below:

 

(i) the Corporation shall pay to you your annual salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given and
the amount, if any, of any bonus or incentive compensation theretofore earned
which has not yet been paid, no later than the fifth day following the Date of
Termination, plus all other amounts to which you are entitled under any
compensation plan of the Cadmus Companies, at the time such payments are due;

 

(ii) in lieu of any further salary or bonus payments to you for periods
subsequent to the Date of Termination, you shall be paid as severance pay to
you, at the time and in the manner specified in Subsection (e), a severance
payment (the “Severance Payment”) equal to the product of (A) your Base Salary
(as defined in Section 5(g) hereof), and (B) a number (the “Payment/Benefit
Factor”) determined by dividing by 52 the sum of (I) three times the number of
full years that you have been employed by the Cadmus Companies, and (II) three
times each $10,000 of your annual salary (that is, excluding bonus) as in effect
at the Date of Termination; provided, however, that in no event shall such
Payment/Benefit Factor be less than 1.5 nor greater than 2, and provided,
further, that in no event shall such amount exceed the amount of your Base
Salary (as defined in Section 5(g)), on an undiscounted basis, which you would
have received had you remained in the employ of the Cadmus Companies until your
“Normal Retirement Date” (as defined in the Corporation’s Pension Plan (or any
successor thereto) (the “Pension Plan”));

 

(iii) a separate lump-sum supplemental retirement benefit (the amount of such
benefit shall be hereinafter referred to as the “Supplemental Retirement
Amount”) equal to the difference between (A) the actuarial equivalent (utilizing
for this purpose the actuarial assumptions utilized in determining benefit
cash-outs with respect to the Corporation’s Pension Plan during the 90-day
period immediately preceding the Effective Date) of the benefit payable under
the Pension Plan and any supplemental and/or excess benefit plan of the
Corporation providing benefits for you (the “SERP”) which you would receive if
your employment continued at the compensation level in effect at the Date of
Termination for the remainder of the Employment Period, assuming for this
purpose that all accrued benefits are fully vested and that benefit accrual
formulas are no less advantageous to you than those in effect during the 90-day
period immediately preceding the Effective Date, and (B) the actuarial
equivalent (utilizing for this purpose the actuarial assumptions utilized in
determining benefit cash outs with respect to the Pension Plan during the 90-day
period immediately preceding the Effective Date) of your actual vested benefit
(paid or payable), if any, under the Pension Plan and the SERP;

 

(iv) except as provided in (iii) above, your participation in, and terminating
distribution and vested rights under, the Corporation’s Pension Plan and other
plans of deferred compensation of the Cadmus Companies shall be governed by the
terms of those respective plans;



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 7

 

(v) the Corporation shall pay to you all legal fees and expenses incurred by you
as a result of such termination, including all such fees and expenses, if any,
incurred in seeking to obtain or enforce any right or benefit provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) to any payment or benefit provided hereunder;

 

(vi) for a period of years (or portion thereof) (the “Payment Period”) equal to
the Payment/Benefit Factor after such termination or until your “Normal
Retirement Date” (as defined in the Corporation’s Pension Plan), whichever first
occurs, the Corporation shall arrange to provide you with life, disability,
accident and group health insurance benefits substantially similar to those
which you were receiving under the welfare programs of the Cadmus Companies
immediately prior to the Notice of Termination. Benefits otherwise receivable by
you pursuant to this clause (vi) shall be reduced to the extent comparable
benefits are actually received by you from any source (including a subsequent
employer) during such period following your termination, and any such benefits
actually received by you shall be reported to the Corporation;

 

(vii) for a period of twelve (12) months following such termination, the
Corporation shall pay the expenses of such outplacement services as you may
require, with such services to be performed by such agency as the Corporation
shall designate; and

 

(viii) in the event that the payments and benefits provided to you, or for your
benefit, under this Agreement (determined without regard to the Gross-Up Payment
described below) or under any other plan or agreement which become payable or
are taken into account as “parachute payments” within the meaning of
Section 280G of the Code as a result of a Change in Control or your termination
of employment relating thereto (the “Total Parachute Payments”) would result in
your being entitled to “excess parachute payments” as defined in Section 280G of
the Code, you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any interest or penalties incurred by you with respect to such taxes),
including, without limitation, any federal, state and local income taxes, any
employment taxes, and the excise tax imposed by Section 4999 of the Code (such
excise tax, together with any interest or penalties relating to such excise tax,
are hereinafter collectively referred to as the “Excise Tax”), you retain an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Parachute Payments calculated assuming no portion of any award under the
Corporation’s FY 2005-2007 Executive Long-Term Incentive Plan is a parachute
payment and thus assuming no Excise Tax and no Gross-Up Payment are due with
respect to any such award. All determinations regarding the additional payment
called for in this clause (viii) shall be made by tax counsel selected by the
Corporation and shall be based on the maximum applicable marginal tax rates for
each year in which such payments and benefits shall be paid or provided to you
or for your benefit (based upon the rate in effect for such year at the time of
the first payment of the foregoing and, as appropriate as determined by such tax
counsel, the taxable wage base for employment tax purposes).



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 8

 

(e) The payment provided for in Subsection (d)(ii), shall be made in a lump-sum
not later than the 30th day following the Date of Termination. Notwithstanding
anything contained in this Subsection (e) or in Subsection (d)(ii), you may
elect to receive, in lieu of a lump-sum Severance Payment, the benefits
described in Subsection (d)(ii) in equal monthly installments commencing on the
first day of the month following the Date of Termination and ending on the first
to occur of (A) the first day of the last month within the Payment Period, or
(B) the first day of the month in which occurs your “Normal Retirement Date” (as
defined in the Corporation’s Pension Plan).

 

(f) Except as provided in Subsection (d)(vi) hereof you shall not be required to
mitigate the amount of any payment provided for in this Section 5 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to any Cadmus Company, or
otherwise.

 

(g) For purposes of this Agreement, your “Base Salary” shall mean the greater of
(i) your annual salary and target annual bonus (exclusive of any long term
incentive compensation) for performance during the Corporation’s fiscal year in
which this Agreement is executed, or (ii) your annual salary and target annual
bonus (exclusive of any long term incentive compensation) for performance during
the Corporation’s fiscal year in which a Change in Control occurs.

 

6. Successors: Binding Agreement.

 

(a) This Agreement is personal to you and without the prior written consent of
the Corporation shall not be assignable by you otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of,
and be enforceable by, your legal representatives.

 

(b) This Agreement shall inure to the benefit of, and be binding upon, the
Corporation and its successors and assigns.

 

(c) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

7. Resolution of Disputes. If there shall be any dispute between the Corporation
and you (i) in the event of any termination of your employment with the Cadmus
Companies by the Corporation, whether such termination was for Cause, or (ii) in
the event of any termination of employment with the Cadmus Companies by you,
whether Good Reason existed, then, unless and until there is a final,
nonappealable judgment by a court of competent jurisdiction declaring that such
termination was for Cause or that the determination by you of the existence of
Good Reason was not made in good faith, the Corporation shall pay all amounts,
and provide all benefits, to you and/or your family or other beneficiaries, as
the case may be, that the Corporation would be required to pay or provide
pursuant to Section 5(d) as though such termination were by the Corporation
without Cause or by you with Good Reason; provided, however, that the
Corporation shall not be required to pay any disputed amounts pursuant to this
Section 7 except upon receipt of an undertaking by or on behalf of you to repay
all such amounts to which you are ultimately adjudged by such court not to be
entitled.



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 9

 

8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

9. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

(b) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(c) The Corporation may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

 

(d) Your or the Corporation’s failure to insist upon strict compliance with any
provision hereof or any other provision of this Agreement or the failure to
assert any right you or the Corporation may have hereunder, including, without
limitation, your right to terminate your employment for Good Reason pursuant to
Section 4(d) or the Corporation’s right to terminate your employment for Cause
pursuant to Section 4(c), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

(e) You and the Corporation acknowledge that, except as may otherwise be
provided under any other written agreement between you and the Corporation, your
employment by the Cadmus Companies is “at will” and if, prior to the Effective
Date, your employment with the Cadmus Companies terminates, then you shall have
no rights under this Agreement.

 

(f) Prior to the Effective Date, this Agreement may be amended, modified, or
terminated by the Corporation, which amendment, modification, or termination
shall be binding and effective without any requirement for notification of, or
consent by, you; provided, however, that, unless there exists Cause (as defined
in Section 4(c)) for your termination of employment at the time of such
amendment, modification or termination, any amendment, modification or
termination which is effected without your written consent within six (6) months
prior to the occurrence of a Change in Control or within six (6) months prior to
the execution of, or during the effectiveness of, a definitive agreement
relating to a Change in Control shall be ineffective and of no force and effect.
On or after the Effective Date, this Agreement may not be amended, modified, or
terminated otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

 

10. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 10

 

11. Nonqualified Deferred Compensation Omnibus Provisions.

 

(a) Notwithstanding any other provision of this Agreement, it is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be nonqualified deferred compensation subject
to Section 409A of the Code shall be provided and paid in a manner, and at such
time and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance.

 

(b) Notwithstanding any other provision of this Agreement, the Corporation is
authorized to amend this Agreement, and may require any election made by you
under this Agreement to be voided and/or a delay in the payment of any monies
and/or provision of any benefits at its expense in such manner as may be
determined by the Corporation to be necessary or appropriate to comply, or to
evidence or further evidence required compliance, with Section 409A of the Code
(including any transition or grandfather rules thereunder). For example, if your
separation from service occurs without the occurrence of another permissible
payment event under Section 409A of the Code (e.g., death, disability, or a
change in ownership of the Corporation or any affiliate or in the ownership of a
substantial portion of the assets of the Corporation or any affiliate, as
defined for purposes of Section 409A of the Code) and if you are a key employee
of the Corporation or any affiliate and the stock of the Corporation or such
affiliate is publicly traded on an established securities market as provided in
Section 409A(a)(2)(B)(i) of the Code, then payment of any amount or provision of
any benefit under this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be deferred until (6) six
months after your separation from service (the “409A Deferral Period”). In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event, benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at your
expense, with your having a right to reimbursement from the Corporation once the
409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

 

(c) Notwithstanding the time or payment otherwise provided in this Agreement,
payment or provision of any benefit may be delayed for a reasonable period in
the event the payment is not administratively practical due to events beyond the
recipient’s control such as where the recipient is not competent to receive the
benefit payment, there is a dispute as to amount due or the proper recipient of
such benefit payment, or additional time is needed to calculate or determine the
benefit.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which will
then constitute our agreement on this subject.



--------------------------------------------------------------------------------

Ms. Lisa S. Licata

November 29, 2005

Page 11

 

Sincerely, CADMUS COMMUNICATIONS CORPORATION By  

/s/ Thomas E. Costello

--------------------------------------------------------------------------------

Name:   Thomas E. Costello Title:   Chairman, Human Resources and    
Compensation Committee

 

Accepted and agreed to:

 

/s/ Lisa S. Licata

--------------------------------------------------------------------------------

Lisa S. Licata